Case 1:21-cr-20253-JLK Document 1 Entered on FLSD Docket 04/30/2021 Page 1 of 5KS


                                                                                           Apr 29, 2021


                             UN ITED STA TES DISTR IC T C O URT
                             SOU TH ERN DISTR ICT OF FLO RIDA
                        21-20253-CR-KING/BECERRA
                               CASE NO .
                                          18U.S.C.j211941)
                                          18U.S.C.j924(c)(1)(A)(ii)
                                          18U.S.C.j982(a)(5)(C)

   UM TED STA TES OF AM ERIC A

   VS.


   JO M A ZEPH IR,

                 D efendant.


                                          IN DICTM EN T

          The Grand Jury chargesthat:

                                             C OU NT 1
                                            Carjacking
                                        (18U.S.C.j2119(1))
          On or aboutJanuary 3,2021,in M iam i-D ade County,in the Southern D istrictofFlorida,

   the defendant,

                                         JOM A ZEPH IR ,

   with the intentto cause death and serious bodily harm ,did take a m otorvehicle thathad been

   transported,shipped,and received in interstate and foreign com m erce,thatis,a 20l3 M iniCooper,

   from the person and presence of another, that is, 1:M .S.,'' by force and violence, and by

   intimidation,inviolationofTitle 18,United StatesCode,Section 2119(1).
Case 1:21-cr-20253-JLK Document 1 Entered on FLSD Docket 04/30/2021 Page 2 of 5




                                            CO UN T 2
                    Brandishing a Firearm in Furtheranceofa Crim e ofV iolence
                                    (18U.S.C.j924(c)(1)(A)(ii))
          On oraboutJanuary 3,2021,in M iam i-Dade County,in the Southern DistrictofFlorida,

   the defendant,

                                          JO M A ZEPH IR ,

   did knowingly use and carry a firearm during and in relation to a crim e of violence,and did

   know ingly possess a firearm in furtherance of a crim e of violence,an offense for which the

   defendantm ay beprosecuted in a courtoftheU nited States,thatis,a violation ofTitle 18,United

   StatesCode,Section 2119(1),ascharged in Count1ofthislndictment,in violation ofTitle l8,
   UnitedStatesCode,Section924(c)(1)(A).
          PursuanttoTitle18,UnitedStatesCode,Section924(c)(1)(A)(ii),itisfurtherallegedthat
   the firearm w asbrandished.

                                  FO RFEITU RE A LLEG ATIO N S

                 The allegations of this lndictm ent are re-alleged and by this reference fully

   incorporated herein forthepurposeofalleging forfeituretotheUnited StatesofAm ericaofcertain

   property in which the defendant,JO M A ZEPH IR ,hasan interest.

                 Upon conviction ofthe violation ofTitle 18,U nited StatesCode,Section 2119,as

   alleged in this lndictm ent,the defendantshallforfeitto the United States,any property,realor

   personal,w hich representsoristraceableto thegrossproceedsobtained,directly orindirectly,as

   aresultofsuchviolation,pursuanttoTitle18,UnitedStatesCode,Section982(a)(5)(C).
                    Upon conviction ofaviolation ofTitle l8,United StatesCode,Section 924,orany

   othercrim inalIaw ofthe United States,asalleged in thislndictm ent,the defendantshallforfeitto

   the United States any firearm and amm unition involved in or used in the com m ission of such
Case 1:21-cr-20253-JLK Document 1 Entered on FLSD Docket 04/30/2021 Page 3 of 5




   offense,pursuanttoTitle l8,UnitedStatesCode,Section924(d)(l).
         AllpursuanttoTitle18,UnitedStatesCode,Sections924(d)(l)and982(a)(5)(C),andthe
   procedures setforth in Title 21,United States Code,Section 853,as incorporated by Title 28,

   UnitedStatesCode,Section246l(c).
                                            A TRUE BILL


                                            FOREPER




   JUA   AN TO   GONZA LEZ
   AC    G U N ED STA TES A TTORN EY

   , ##z:,p ./,t7
   ABBIE D .W AX M AN
   ASSISTAN T UNITED STATES ATTORN EY




                                               3
   Case 1:21-cr-20253-JLK Document 1 Entered on FLSD Docket 04/30/2021 Page 4 of 5
                                            UNIT ED STATESDISTRICT Co IJRT
                                            SO UT H ERN DISTRICT O F FLO RIDA

UNITED STATESO F AM ERICA                                CA SE NO .


     JOMA ZEPHIR                                         CERTIFICATE OF T RIAL ATTO RNEY.
                                                         Superseding Caselnformation:
                                Defel
                                    ldalltk

    Courtlàivision:tselectOne)                           Newdefendantts) I--IYes I--INo
   EZ Miami I--IKeyWest F-IFTL                           Numberofnewdefendants
   F-IWPB r-lFTP                                         Totalnumberofcounts
        1.1havecarefully consideredtheallegationsoftheindictment,thenumberofdefendants,thenumberofproh ble
          w itnessesandthelegalcomplexitiesoftheIndictment/lnformationattachedhereto.
        2.1am aware thattheinformation supplied on thisstatem entwillberelied upon bytheJudgesofthisCourtin
          setting theircalendarsandscheduling crim inaltrialsunderthem andateoftheSpeedy TrialAct,
          Title28 U.S.C.Section 3161.
           lnterpretel':(YesorNo) NO
          Listlanguageancl/ordialect
        4.Thiscase willtake 2 daysforthepartiestotry.
        5.Pleasecheck appropriatecategory andtypeofoffenselistedbelow:
             (Checkonlyone)                           (Checkonlyone)
         I     0to5days                Ezql                 Petty                EqI
         11    6to10days               171                  Minor                (7I
         lll   l1to20days              E71                  Misdemeanor          EEI
         IV    21to60days              E7l                  Felony               Edq
         V     61daysandover           (71
        6.HasthiscasepreviouslybeenfiledinthisDistrictCourt? (YesorNo) No
           Ifyes:Judge                                   CaseNo.
           (Attachcopyofdispositiveorder)
           Hasacomplaintbeenfiledinthismatter? (YesorNo)No
           Ifyes:M agistrateCase No.
           Relatedm iscellaneousnum bers:
           Defendantts)infederalcustodyasof
           Defendantts)instatecustodyasof 3-18-21
           Rule20 from theDistrictof
           Isthisapotentialdeathpenaltycase?(YesorNo) No
           Doesthiscase originatefrom am atterpendingin theCentralRegion oftheU.S.Attorney'sOffice priorto
           August9,2013(M ag.JudgeAlicia0.Valle)?(YesorNo) No
           Doesthiscase originatefrom am atterpendingin theNorthernRegion oftheU.S.Attorney'sOfficepriorto
           August8,2014(M ag.JudgeShaniekM aynard?(YesorNo) No
           Doesthiscase originatefrom am atterpendingin theCentralRegion oftheU.S.Attorney'sOfticepriorto
           October3,2019(Mag.JudgeJaredStrauss)?(YesorNo) No


                                                                      W ##zi P .W
                                                                      ABBIE D.W AXMAN
                                                                      AssistantUnited States Attorney
                                                                      FLA BarNo.       109315
tpenaltySheetts)attachd                                                                                 REV 3/l9/2l
Case 1:21-cr-20253-JLK Document 1 Entered on FLSD Docket 04/30/2021 Page 5 of 5




                           UNITED STA TES D ISTR ICT C OU RT
                           SO U TH ERN DISTR IC T O F FLO RIDA

                                      PENA L'
                                            I'Y SHEE'l'

  Defendant'sN am e:Jom a Zephir

  C ase No:

   Count#:l

      Cariackina

      18U.S.C.i211941)

   * M ax.Penalty:15 years'im prisonm ent

   Count#:2

     Brandishing a Firearm in Furtherance ofa Crim eofV iolence

     18 U.S.C.i924(c)(1)(A)(ii)

   *M ax.Penalty:        Life im prisonm ent
    *R efersonly to possible term ofincarceration,does notinclude possible fines,restitution,
            specialassessm ents,parole term s,orforfeituresthatm ay be applicable.
